Appeal from an order of a Special Term, Supreme Court, Ulster County. Although the accident on which this action is based occurred in February, 1954, the action was not commenced until March 4, 1957. The case not having been placed on the Trial Calendar, defendant moved in November, 1958 to dismiss the action for failure to prosecute. The motion was denied. We are of opinion that this was a matter within the discretion of the Special Term. The time for which a failure to prosecute an action ordinarily is material is, as the Special Term noted, the time after the commencement of the action. We are of opinion, however, that the action should now be placed on the calendar and tried when reached; and that the failure to do so promptly would justify a renewal of the motion; Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.